Matter of L.M. (A.M.) (2021 NY Slip Op 06297)





Matter of L.M. (A.M.)


2021 NY Slip Op 06297


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND BANNISTER, JJ.


1021 CAF 21-00426

[*1]IN THE MATTER OF L.M. AND A.M. ONTARIO COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; A.M., RESPONDENT-APPELLANT.


KAMAN BERLOVE MARAFIOTI JACOBSTEIN & GOLDMAN, LLP, ROCHESTER (GARY MULDOON OF COUNSEL), FOR RESPONDENT-APPELLANT. 
HOLLY A. ADAMS, COUNTY ATTORNEY, CANANDAIGUA (MATTHEW J. TURETSKY OF COUNSEL), FOR PETITIONER-RESPONDENT.
SUSAN E. GRAY, CANANDAIGUA, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Ontario County (Jacqueline E. Sisson, A.J.), entered March 11, 2021 in a proceeding pursuant to Family Court Act article 10. The order, among other things, directed respondent to stay away from and have no contact with the subject children. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 14, 16 and 20, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court